Citation Nr: 1101227	
Decision Date: 01/11/11    Archive Date: 01/20/11

DOCKET NO.  09-09 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  



REPRESENTATION

Appellant represented by:	Marine Corps League



ATTORNEY FOR THE BOARD

W. Harryman, Counsel



INTRODUCTION

The Veteran served on active duty from August 1959 to November 
1963.  

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2008 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Togus, Maine.  The 
Veteran's claims file is under the control of the VA RO in 
Detroit, Michigan.  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The Veteran contends that he first noticed tinnitus during 
service and hearing loss shortly after his separation from 
military service, and he contends that they are due to his 
exposure to acoustic trauma in the course of his duties during 
service working in demolition and mine warfare.  

In June 2009, the Veteran was afforded a VA compensation 
examination to determine whether any current hearing loss or 
tinnitus is due to service.  The VA examiner diagnosed sloping 
moderate to severe sensorineural hearing loss above 2000 Hertz in 
both ears and intermittent, recurrent bilateral tinnitus.  
However, the examiner was unable to provide the requested medical 
opinion as to whether any current hearing loss or tinnitus is due 
to or the result of military service "without resorting to mere 
speculation given the following: No evidence in the [claims file] 
review of both medical and service records of hearing loss or 
tinnitus during service or within one year of military service.  
There were no layperson opinions or support letter and no expert 
nexus of opinion [sic]."  

Although the VA examiner provided rationale for being unable to 
provide a definitive nexus opinion without resorting to 
speculation, the examiner's reliance on the absence of evidence 
of hearing loss or tinnitus in the service treatment records or 
in the medical records during the first year after the Veteran's 
separation from service is misplaced.  See Hensley v. Brown, 5 
Vet. App. 155 (1993) (holding that VA's regulations do not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service).  Further, the examiner's failure to 
consider the Veteran's own statements as to the date of onset and 
continuity of symptomatology was error.  See Layno v. Brown, 
6 Vet. App. 465, 470 (1994) (holding that lay persons, including 
the Veteran, are generally competent to testify as to their 
observations regarding a claim for service connection).   

Therefore, the June 2009 examiner's opinion is inadequate for 
rating purposes.  The case must be returned for clarification to 
the June 2009 examiner, if available, or otherwise forwarded to 
another examiner to provide a nexus opinion.  

Accordingly, the case is remanded for the following actions: 

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence, 
to include the names and addresses of all 
health providers who have evaluated or 
treated him for hearing loss or tinnitus 
since his separation from service.  Based 
on his response, the RO must attempt to 
procure copies of all records which have 
not previously been obtained from 
identified treatment sources.  All attempts 
to secure this evidence must be documented 
in the claims file by the RO.  If, after 
making reasonable efforts to obtain named 
records the RO is unable to secure same, 
the RO must notify the Veteran and 
(a) identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) that he is ultimately 
responsible for providing the evidence.  
The Veteran and his representative must 
then be given an opportunity to respond.  

2.  The claims file, including a copy of 
this remand, must then be forwarded to the 
examiner who conducted the June 2009 VA 
compensation examination for clarification 
of the opinion provided.  If that examiner 
is not available, the claims file must be 
forwarded to another examiner to provide an 
opinion as to the etiology of the Veteran's 
current bilateral hearing loss and 
tinnitus.  Following a review of the 
service and post-service medical records, 
including the report of the June 2009 VA 
compensation examination, the Veteran's 
military occupational specialty, the 
Veteran's history of inservice and 
postservice noise exposure, and with 
consideration of the Veteran's statements 
as to the date of onset of the hearing loss 
and tinnitus and the severity of those 
disorders since onset, the examiner must 
state whether the Veteran's current hearing 
loss and tinnitus is related to his 
military service, to include as due to 
exposure to acoustic trauma.  A complete 
rationale for all opinions must be 
provided.  If the examiner cannot provide 
the requested opinion without resorting to 
speculation, it must be so stated, and the 
examiner must provide the reasons why an 
opinion would require speculation.  The 
report prepared should be typed.

3.  After the above development has been 
completed, the Veteran's claims for service 
connection for bilateral hearing loss and 
for tinnitus must be readjudicated.  If any 
claim on appeal remains denied, the Veteran 
and his representative must be provided a 
supplemental statement of the case.  After 
the Veteran and his representative have had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.  

No action is required by the Veteran until he receives further 
notice; however, he may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


